Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 13, 2012, which ruled, among other things, that claimant was (1) ineligible to receive unemployment insurance benefits because he was not totally unemployed and (2) disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Lahtinen, J.E, McCarthy, Garry and Egan Jr., JJ., concur.
Ordered that the decision is affirmed, without costs.